                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

SARNOVA HC, LLC, et al.,                          :
                                                  :
                       Plaintiffs,                :    Case No. 2:21-cv-00601
                                                  :
       v.                                         :    Chief Judge Algenon L. Marbley
                                                  :
LESTER REETZ, et al.,                             :    Magistrate Judge Elizabeth Preston Deavers
                                                  :
                       Defendants.                :
                                                  :

       As agreed between the parties at the Settlement Conference conducted by the Court, the

parties to this lawsuit have resolved their dispute. A Dismissal Order dismissing this case with

prejudice shall be filed not later than thirty (30) days from the date of this Order.

       This matter is now terminated by settlement and shall be considered, pursuant to Fed. R.

Civ. P. 41, dismissed without prejudice as to all claims, until the parties file the above-referenced

Dismissal Order dismissing this matter with prejudice, unless the case is reopened for good cause

shown upon proper motion of one or more parties to this action. The Court will retain continuing

jurisdiction over the settlement agreement.

       The Court hereby directs the U.S. District Court Clerk to serve upon all parties notice of

this judgment and its date of Order upon the journal.

       IT IS SO ORDERED.



                                                       ___________________________________
                                                       ALGENON L. MARBLEY
                                                       UNITED STATES DISTRICT JUDGE
DATED: May 27, 2021
